Appeal by the defendant from a judgment of the Supreme Court, Queens County, rendered November 15, 1974, convicting her of manslaughter in the second degree, upon a jury verdict, and sentencing her to an indeterminate term of imprisonment with a maximum of 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to an indeterminate term of imprisonment with a maximum of five years. As so modified, judgment affirmed. In view of the fact that the defendant was 63 years of age at the time of sentence and has no previous convictions, under the facts of this case the sentence imposed was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.